Mr. Justice Shepard delivered the opinion of the court. The preceding statement of the case comprises everything the appellant has seén' fit to file in this court, either in argument or byway of suggestion, in support of her several contentions. We will notice only the first one, on the presumption' we are at liberty to entertain in such a case, that content tions not worthy of support by counsel are not worthy of consideration by us. The first of appellant’s contentions is that the trustee named in the trust deed was a necessary party to the bill. He was party complainant to the bill, though not named as trustee. It was alleged in the bill that the trust deed was made to William E. Hatterman. And it was known to the appellant that the complainant was the same person as the trustee. In one of the objections filed by appellant to the master’s report, one of the reasons given in support of the objection is, “ Because the complainant herein is the same person as the trustee in the trust deed.” It was expressly proved that the complainant and the trustee were one and the same person. When it is expressly made to appear that the complainant, as holder and owner of the note secured by the trust deed, is one and the same person as the trustee named in the trust deed which is sought to be foreclosed, and is known by the defendant to be such, we do not think he need be joined in the suit as trustee also. Foster v. Latham, 21 Ill. App. 165; Longwith v. Butler, 3 Gil. 38; Darst v. Bates, 95 Ill. 513. The decree is affirmed.